                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:18-CR-00311-MOC-DCK

 UNITED STATES OF AMERICA,                                )
                                                          )
                                                          )
                                                          )
 Vs.                                                      )                 ORDER
                                                          )
 MANUEL MAURO CHAVEZ,                                     )
                                                          )
                       Defendant.                         )


       THIS MATTER is before the Court on defendant’s Motion to Suppress and the

government’s Motion to Seal the transcript of the July 10, 2019 suppression hearing.            In

accordance with the Local Rules, the Court has considered the Motion to Seal, the public’s interest

in access to the affected materials, and alternatives to sealing. The Court determines that no less

restrictive means other than sealing is sufficient inasmuch as the transcript of the July 10, 2019

suppression hearing contains sensitive and private information that is inappropriate for public

access. Having carefully considered the motions and the record, and for the reasons stated in open

court, the Court enters the following Order.



                                           ORDER

       IT IS, THEREFORE, ORDERED that

       i.      Defendant’s Motion to Suppress (#74) is HELD IN ABEYANCE and preserved

               for reconsideration pending an evidentiary hearing on the matter;

       ii.     The Motion to Suppress (#74) is RESET for evidentiary hearing on the next

               available hearing date in Charlotte;


                                                1
iii.   The government’s Motion to Seal (oral) is GRANTED, and the transcript of the

       July 10, 2019 suppression hearing is SEALED.




                                 Signed: July 16, 2019




                                      2
